DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-13 are objected to because of the following informalities:  claim 7, line 8 contains the limitation, “upper level interconnection” which is grammatically incorrect.  Appropriate correction is required.
For purposes of examination, the phrase, “upper level interconnection” has been interpreted to as an upper level interconnection.
Claims 7-13 are further objected to because of the following informalities:  claim 7, line 10 contains the limitation, “coupled a lower end” which is grammatically incorrect.  Appropriate correction is required.
For purposes of examination, the phrase, “coupled a lower end” has been interpreted to mean coupled to a lower end.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation, "the upper-level interconnections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends on claim 7 which only describes a single upper-level interconnection.
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (United States Patent Application Publication No. US 2004/0026763 A1, hereinafter “Ma”).
So far as understood in claim 14, Ma discloses a device which meets the claim.  Figure 6 of Ma discloses a first memory cell array includes a first vertical word line (302 – note between planes (502) and (504)) extending vertically above a substrate (102).  Although not shown in the figure, it is understood that there is a plurality of first vertical word lines (302 – note between planes (502) and (504)) to make up the memory array.  There is a second memory cell array including a second vertical word line (302 – extending from top surface of substrate (102)) extending vertically above the substrate (102).  Although not shown in the figure, it is understood that there is a plurality of second vertical word lines (302 – extending from top surface of substrate (102)) to make up the memory array.  A first horizontal interconnection (110 – topmost in fig. 6 or 110 in plane (504)) is coupled to the first vertical word lines (302 – note between planes (502) and (504)) of the first memory cell array and a second horizontal interconnection (110 – bottommost in fig. 6) coupled to the second vertical word lines (302 – extending from top surface of substrate (102)) of the second memory cell array.

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 7 and 9-13 would be allowable if claim 7 is corrected to overcome the objections made to the claim (see above section Claim Objections).
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a semiconductor device with a plurality of vertically stacked active layers with a plurality of bit lines coupled to a first side of the active layers and a plurality of capacitors coupled to a second side of the active layers in combination with a word line which vertically extends through the active layers and the suggested upper and lower level interconnections as described by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor device with first and second vertically stacked memory cell stacks with respective first and second vertically oriented word lines shared within their respective memory cell stacks such that the first memory cell stack and the first word line are horizontally spaced apart from the second memory cell stack and the second word line in combination with the suggested upper and lower level interconnections as described by the applicant in claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817